In an action to recover damages for personal injuries, the defendant Burns International Security appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Silverman, J.), dated April 14, 2005, as, in effect, denied its cross motion pursuant to CFLR 3101 (e) to dismiss the complaint on the ground that the plaintiff failed to disclose a statement given by one of its employees to an investigator for the plaintiff or, in the alternative, to compel disclosure of the statement and to preclude the plaintiff from using the statement to cross-examine the subject employee.
Ordered that the order is modified, on the law, by deleting the provision thereof, in effect, denying that branch of the cross motion which was to compel disclosure of the statement of one of the defendant’s employees to an investigator for the plaintiff and substituting therefor a provision granting that branch of *525the cross motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The appellant is entitled to disclosure of the statement given by one of its employees to an investigator for the plaintiff (see CPLR 3101 [e]; Kaye v M & J Assoc., 46 AD2d 894 [1974]; Weinstein-Korn-Miller, NY Civ Prac ¶ 3101.56).
The appellant’s remaining contentions are without merit (see Niesig v Team I, 76 NY2d 363 [1990]). Miller, J.P., Adams, Ritter and Covello, JJ., concur.